Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Species A (claims 1-4, 6-14, 18, 19 and 21 in the reply filed on 11/17/2020 is acknowledged.  Claims 15-17 and 20 are withdrawn from consideration as non-elected invention.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:
a.	Claim 12:  The claim status of claim 12 should be “Original” because the texts of the claim have not been modified or changed.
b.	Claim 20:  The claim status of claim 20 should be “Currently Amended, Withdrawn” because the claim has been withdrawn as non-elected invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al. (US 2014/0291886 A1).
Claims 1-3, 6-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2014/0291886 A1).
Claims 1, 2 and 7:  Mark teaches a composite made by a three dimensional printer {instant claim 7} comprising a section 50 {instant claim 2} affixed onto opposing sections 52 and 54 forming a bridge, wherein all sections of the composite are made of a core reinforced filament {a filament hereinafter} (Figs. 8 and 9, [0170] and [0171]).  The bottom layer that sections 52 and 54 are provided on meets the claimed substrate, sections 52 and 54 meet the claimed first and second anchors, and section 50 meets the claimed filament.
Claim 3:  Mark teaches the diameter of the filament is 0.001-0.4 in {25.4-10160 µm} [0138] which overlaps with the claimed range.
Claim 6:  Mark teaches the diameter of the filament is 0.001-0.4 in {0.0254-10.16 mm} [0138] which overlaps with the claimed range.
Claims 8 and 9:  Mark teaches the core reinforced filament is made of a continuous core impregnated/wet with matrix material [0129], wherein the matrix material can be a thermoplastic material and the core can be carbon fibers, aramid fibers and metals {instant claim 9}
Claims 10 and 11:  Mark teaches the core reinforced filament can be tows including reinforcing fibers and resin [0125].
Claim 21:  Mark teaches the strand length of the filament is 0.2-36 in {0.00508-0.9144 m or 0.508-91.44 cm} [0215], which overlaps with the claimed range.

Allowable Subject Matter
Claims 4, 12-14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Mark does not teach or suggest the claimed invention as recited in claims 4, 12-14,18 and 19.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
January 14, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785